DETAILED ACTION
Applicant's amendments and remarks, filed 9/9/21, are fully acknowledged by the Examiner. Currently, claims 1-5, 8-19, 23-28 are pending with claims 6-7 canceled, and claims 1, 8, 9, and 13-15 amended. The following is a complete response to the 9/9/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 are rejected under 35 USC 103 as being unpatentable over Fortier (US 2010/0030018) in view of Hassoun (US 2015/0305797).
Regarding claim 26, Fortier teaches a surgical instrument comprising: a shaft (210); an end effector coupled to the shaft (260), the end effector comprising a distal working tool portion and a proximal body portion (end effector 260 as a forceps tool portion and 220 as an attachment portion), the proximal body portion comprising a first proximal shoulder and a second proximal shoulder (220 with shoulders 286); a retaining member surrounding the proximal body portion (retaining member at 
Fortier is not explicit regarding the retaining member comprising a first shoulder, and a second shoulder, the first enlarged end of the first cable abutting the first proximal shoulder and the first shoulder, the second enlarged end abutting the second proximal shoulder and the second shoulder.
However, Hassoun teaches ends of similar cable members with balls at the ends abutting with a shoulder of the end effector body (balls 107 of cables 108a-b interface with the end effector at 109a-b, with the shoulder surfaces at 109a-b opposing balls 107 to retain the cable).
It would have been obvious to one of ordinary skill in the art to modify Fortier such that 286 has shoulders, allowing for interfacing between the ferrules 452 and the end effector body, in a manner similar to 107 and 109 of Hassoun. This would allow for retaining the cables within the desired position as desired by Fortier (par. [0101] retaining wall 286 to retain the cable in the channel).
Regarding claim 27, Fortier teaches the proximal body portion comprises a first recess at least partially defined by the first proximal shoulder and a second recess at least partly defined by the second proximal shoulder (260 and 220 with recesses 284 at least partially defined with the shoulders), and the first enlarged end is at least partially received in the first recess and the second enlarged end is at least partially received in the second recess (as in Fig. 20).
Regarding claim 28, Fortier teaches the proximal body portion comprises a first aperture adjoining the first recess and a second aperture adjoining the second recess (258 connects with 284), .
Allowable Subject Matter
Claims 1-5, 8-19, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: For claims 1 and 11 and their dependents, the closet prior art of record found are Fortier (US 2010/0030018) and Hassoun (US 2015/0305797). However, Fortier and Hassoun are silent regarding the proximal-facing surface  of the distal end feature of the cable abuts the first distal facing surface of the end effector body and the second distal-facing surface of the retaining member, but rather only a single distal-facing surface. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794